DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649 which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond.

Claim Rejections - 35 USC § 101 or 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite (unclear) for failing to particularly point out and distinctly 
Claim 5 is also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

It is noted that, in the reply filed on April 28, 2021, Applicant elected Group I (drawn to an indoor computer liquid crystal display color monitor) and not Group III (a method of using an indoor computer liquid crystal display color monitor).  Since it is unclear whether claim 5 is directed towards a method or an apparatus, claim 5 is being interpreted as being directed to an apparatus so that claim 5 reads on Group I and can be examined.  This expedites prosecution.  Please call the examiner at 571-270-7568 if you have any questions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 lacks written description because it recites “translucent optical sheets [plural]”.  It is noted that the original specification discloses “a semi-transparent diffusing screen 102” (see FIG. 1 and the next to last line on page 2).  While the examiner is considering that “semi-transparent” does provide support for the term “translucent” and that “screen” does provide support for “sheet” in view of the figures, only one screen is disclosed in the original specification.  Accordingly, a person having ordinary skill in the art before the effective filing date of the present application would not have thought that 
Claim 5 also lacks written description because it recites “solar panel”.  A “solar panel” is not recited in the original specification, and therefore a person having ordinary skill in the art before the effective filing date of the present application would not have thought that Applicant had possession of a “solar panel” at the time of filing of the present application.
Claim 5 also lacks written description because it recites “cords to suspend from ceiling or a stand”.  However, the present application only shows a desk mounted monitor (see FIG. 4), and does not show suspending the monitor from cords.  Accordingly, a person having ordinary skill in the art before the effective filing date of the present application would not have thought that Applicant had possession of “cords to suspend” at the time of filing of the present application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite (meaning unclear) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is also indefinite (meaning unclear) because it recites “an indoor LCD computer monitor” and “the Liquid Cristal Display”.  It is unclear if these two recitations are referring to the same element or requiring two different elements.
Claim 5 is also indefinite because it recites a “method of … Comprising of:” and then lists several apparatus elements and no method steps.  Accordingly, similar to the discussion above in the “Claim Rejections - 35 USC § 101 or 112” discussion above, it is unclear whether claim 5 is directed towards a method or an apparatus.  In order to expedite prosecution, claim 5 is being interpreted as being directed towards an apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Immediately below this paragraph is a rejection of the claims based on previously published patent document(s) or other publication(s) (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2014/0043565 to Ma (hereinafter Ma) in view of U.S. Publ. No. 2012/0127401 to Biernath (hereinafter Biernath) and the YouTube video titled “How to hide your TV in the ceiling” by Bengineering (hereinafter Bengineering).
As best understood, Ma discloses a method of reducing energy usage and eye strain from an indoor LCD computer monitor (see FIG. 1), forcing the Liquid Cristal Display (140) to be backlighted by the daylight Sun (111) alone shining through the window (see paragraph [0059]) (see FIG. 1 and paragraphs [0024], [0056], and [0057], discloses only using light shining through a tinted window as the backlight). Comprising of : An LCD panel (140) (see FIG. 1 and paragraph [0024]), an LCD video controller (rigid or flexible PC board) (see paragraph [0024], discloses that the display has a “rigid or flexible PC board and related video cable” for controlling the LCD), translucent optical sheet (120) (see FIG. 1 and paragraph [0029], discloses that 120 can be a “diffusive 
Ma may not explicitly disclose complete removal of electrically lighted sources of backlight, such as Light Emitting Diodes, bulbs, and electroluminescence panels (to the extent that this is considered a positive recitation) and an additional translucent optical sheet with various degrees of opacity.  However, Biernath discloses complete removal of electrically lighted sources of backlight, such as Light Emitting Diodes, bulbs, and electroluminescence panels (to the extent that this is considered a positive recitation) (see paragraph [0019], discloses not having an active light source when brightness under cloudy or dim ambient lighting is not a concern) or an additional translucent optical sheet (anti-glare film) with various degrees of opacity (see paragraph [0029], discloses an anti-glare film being put on the front of the LCD panel.  It is noted that the present application also uses an anti-glare screen (201) as its second sheet, and therefore the sheets are presumed to have various degrees of opacity (see MPEP 2112.01(II)).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the removal of the electrically lighted sources of Biernath into the device of Ma in order to make a more simple and less expensive device when cloudy or dim ambient lighting is not a concern (see Biernath, paragraph [0019].  See also MPEP 2144.04(II)(A), states that omission of an element and its function is obvious if the function of the element is not desired).  It would also have been obvious to a person having ordinary skill in the art 
Ma in view of Biernath may not explicitly disclose cords to suspend from ceiling or a stand, and a Human interface port.  However, Ma discloses that the device can be a TV window (see paragraph [0077]).  Additionally, Bengineering discloses a TV with cords to suspend from ceiling or a stand (see timeframes 0:15 and 1:06, discloses cords to suspend from ceiling), and a Human interface port (see timeframe 0:30, many human interface ports can be seen on the back of the TV.  Additionally, the TV is a Sony TV (X90C) which has many human interface ports).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the cords and interface ports of Bengineering into the device of Ma in view of Biernath in order to hide the TV out of sight when not in use (see Benginneering, timeframe 0:40, shows the TV hidden from sight).

Drawings
The drawings were received on July 24, 2021.  These drawings are unacceptable because they contain new matter and have not been entered (see 37 CFR 1.121(f) and MPEP 608.02(h)).  For example, new FIG. 6 includes both an anti-glare screen (201) and cords (202) that was never illustrated nor described in the original specification.  Accordingly, a person having ordinary skill in the art before the effective filing date of the present application would not have thought based on the originally filed application that .

Specification
Because the drawing filed July 24, 2021 adding FIG. 6 has not been entered, as explained above under the “Drawings” heading, the Specification is objected to because the brief description of the drawings in the specification does not correspond with the figures.  Applicant may either amend the Specification to delete the reference to FIG. 6 or add a FIG. 6 which does not contain new matter and complies with 37 CFR 1.121(d) and 1.84.  
Appropriate correction is required.
The amendment filed July 24, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “201 is the anti-glare semi transparent screen, 202 are the cords that fasten the frame to the ceiling, … 205 is the electrical cables that connect to the computer” (emphasis added).  These features were never illustrated nor described in the original specification.  Accordingly, a person having ordinary skill in the art before the effective filing date of the present application would not have thought based on the originally filed application that Applicant had possession of the above features.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 5 is objected to because of the following informalities:    
Amending claim 5 to recite “Liquid Crystal
Amending claim 5 to recite “backlighted by [[the]] daylight Sun alone shining through [[the]] a window” would correct antecedent basis problems.  
Amending claim 5 to recite “through the window[[.]] comprising.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim 5 has been considered but are moot in view of the new grounds of rejection.  It is noted that the only arguments presented is the new claim, which is addressed in the above objections and rejections.

Conclusion
Applicant may wish to look at the following cited art when crafting a reply to this Office Action.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Publ. No. 2006/0000634 to Arakawa (see FIG. 22, discloses hanging a television (910) from the ceiling with two cords (20)) and U.S. Patent No. 9,062,817 to Housman (see FIG. 3B, shows hanging a television (18) from the ceiling with two cables (110)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
A final rejection is intended to close the prosecution for an application. However, a final rejection is not the end of the road for a patent application. Applicants have multiple options (the most common listed below) when an application is under a final rejection. Please note that this list is not exhaustive:
1.    Request an interview with the examiner. (MPEP §713.09)
2.    File an after final response (MPEP §714.12, §714.13)
3.    File a Request for Continued Examination (RCE) under 37 CFR 1.114. (See MPEP §706.07(h))
4.    File a Continuing Application under 35 USC 111(a) and 35 USC 120 (benefit of earlier filing date). (MPEP §201.03-§201.08)
5.    Appeal to the Patent Trial and Appeal Board (PTAB). (MPEP §1200)

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:
http://www.uspto.gov/web/offices/pac/mpep/index.html
Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview. Applicant is reminded that a final rejection sets a statutory period for response which is important and cannot be waived. Limited extra time is available but will require a petition and fee for an extension of time under 37 CFR 1.136(a) filed prior to or concurrently with a response filed after the statutory period for response has lapsed.
Note, the application will go abandoned as a matter of law after six months from the mailing of the final rejection, unless 
the examiner reopens prosecution; 
Applicant successfully removes all grounds of rejection thereby placing the application in condition for allowance; or 
Applicant otherwise stops the running of the statutory period for response. See MPEP § 711 and § 714.12-13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649